DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-26 are pending.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Australia on 12/21/2017.  It is noted, however, that applicant has not filed a certified copy of the AU2017905146 application as required by 35 U.S.C. 119(b).  

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/08/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information referred to therein has been considered by the examiner.  

Claim Objections
Claims 2, 8 and 19 are objected to because of the following informalities:  
Claim 2 recites “a pre-trained Convolution Neural Network (CNN) trained on large unrelated or separate data sets used as a feature detector”. It seems that “is” is missing before “used”.  The same applies to claims 8 and 19.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-26 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
   
Claim 1 recites “receiving an original number of images of items to be recognised in an original item image set”. It is not clear what exactly is received, “an original number”, “images of items to be recognized”, or “an original item image set”? 
Claims 6, 11, 17 and 24 are rejected under 35 U.S.C. 112(b) for the same reason.
In light of the specification and for examination purposes, it is assumed that “an original item image set” is received, wherein the original item image set contains images of items to be recognized.  

Claim 1 recites in line 12 “the augmented item image set”. There is insufficient antecedent basis for this limitation in the claim. It is suggested to amend it to read “the augmented masked item image set”. 
Claims 6, 11, 17 and 24 are rejected for the same reason.

Claim 1 recites “a neural network” twice (lines 15-16, and line 18). Are they referring to the same neural network? If they are, it is suggested to change the second to “the neural network”. 
Claims 6, 11, 17 and 24 are rejected for the same reason.

Claim 1 recites “extracting features from the training image set”. It is not clear of the purpose of this step because the extracted features are never used in any of the subsequent steps. Please clarify. In light of the specification and for examination purposes, it is assumed that the extracted features are used for training the neural network.  
Claims 11 and 17 are rejected for the same reason.

Claim 1 recites “a POS system”. The abbreviation POS should be spelled out at its first mention because it can have different meanings. 

Claim 3 recites “the neural network”. There is insufficient antecedent basis for this limitation in the claim because two were defined earlier in claim 1.

Claim 4 recites that the feature extraction comprises four items “a”-“d”. Because “a” is a tool for extracting features, “b” and “c” seem to define different types of features, whereas “d” seems to be an action, it is not clear how the four items are related and why they are grouped together. It is further not clear what is meant by “colour space histogram” (histogram of colour space per se? that doesn’t seem to make sense) or “dominant colour segmentation”. Please clarify. For examination purposes, it is assumed that claim 4 requires extracting a combination of features, including texture features and color features, and the extraction is performed in a color space such as RGB, HSV etc. 
Claims 10, 13, 21 and 24 are rejected for the same reason.

Claim 5 recites “the percentage likelihood”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 6 recites in line 18 “the increased image set”. There is insufficient antecedent basis for this limitation in the claim. 
Claim 17 is rejected for the same reason.

Claim 6 recites “a classification model” twice. Are they referring to the same classification model? If they are, it is suggested to change the second to “the classification model”. 

Claim 7 recites “the classification model”. There is insufficient antecedent basis for this limitation in the claim because two were defined earlier in claim 6.

Claims 8 and 9 each recites “the neural network”. There is insufficient antecedent basis for this limitation in the claim because two were defined earlier in claim 6.

Claim 11 recites in lines 18-19 “the second number of images”. There is insufficient antecedent basis for this limitation in the claim. 

Claim 14 recites “the neural network”. There is insufficient antecedent basis for this limitation in the claim because two were defined earlier in claim 11.

Claim 24 recites in line 15 “the second image set”. There is insufficient antecedent basis for this limitation in the claim. 

Claims not mentioned specifically are dependent on indefinite antecedent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:   
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-9, 11-12, 14-20 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0328660, IDS), and in view of Dwibedi et al. (hereafter referred to as “Dwibedi” “Cut, Paste and Learn: Surprisingly Easy Synthesis for Instance Detection” Proceedings of the IEEE international conference on computer vision. 2017).  

Regarding claim 1, Huang discloses a method of image categorization, comprising: 
extracting features from the training image set (Fig. 4 and pg. [0114]), and 
generating a classification model by training a neural network on the training image set wherein the classification model provides a prediction of an image's categorization (Fig. 2, pg. [0103], “the training system 215 may send trained synaptic weights to prediction module 225 to predict the classification of new objects”.); 
embedding the classification model in a processor (Fig. 6 and pg. [0120]); and 
receiving an image for categorisation, wherein the processor is in communication with a POS system, the processor running the classification model on the received image to provide output to the POS system of a prediction of the image's categorization (Fig. 5, pg. [0119]).
Huang is silent on generating an augmented image set for training the neural network.
However, it is well known in the art that a large number of training images are required to train a convolutional neural network (see for example US 20170083796, pg. [0071], cited but not relied upon). 
Dwibedi discloses a method of generating a large amount of training images to train detection systems, including the steps of:
receiving a plurality of images of backgrounds in which items are to be recognised as a background image set (Fig. 1, the background scenes), 
receiving an original number of images of items to be recognised in an original item image set, masking the background of the images in the original item image set to generate a masked item image set (Fig. 2, “start with a set of images of the instances … automatically extract the object mask and segment the object”.), 
digitally augmenting the masked item image set to generate an augmented masked item image set that includes a larger number of images of masked items than the masked item image set (Fig. 2, “Synthesize Same Scene with Different Blending Modes”), 
superimposing each image of the augmented item image set on each of the images of the background image set to generate a plurality of new training images as part of a training image set, the training image set thereby providing sufficient quantitative variation to train a neural network (Figs. 1&2, the generated scene (training data), “extract the object mask and segment the object. We paste the objects on the scenes with different blending”). 
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 1 from the teachings of Huang and Dwibedi.

Regarding claim 2, Huang in view of Dwibedi discloses the method of claim 1 wherein in pre-processing, a pre-trained Convolution Neural Network (CNN) trained on large unrelated or separate data sets used as a feature detector (Huang, Fig. 4, pg. [0114]).

Regarding claim 3, Huang in view of Dwibedi discloses the method of claim 1 wherein the neural network comprises a Fully-Connected Neural Network (Huang, Fig. 4, pg. [0114]).

Regarding claim 5, Huang in view of Dwibedi discloses the method of claim 1 wherein the POS system receives formatted communication of output by the classification model, the formatted output comprising a protocol for providing scores for Huang, Fig. 9 and pg. [0123], “System 912 may upload the neural weights to device 907 … If device 907 cannot classify an object with higher score, device 907 may ask for instructions from a human or any other help”. The score clearly represents likelihood of the classification). 
Huang does not expressly disclose using a percentage to represent the score. However, percentage likelihood is widely used to represent a probability, both in the art and in everyday life.  
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to yield the invention as described in claim 5 from the teachings of Huang and Dwibedi.

Regarding claims 6-9, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 5, 2 and 3 above, respectively. Since the CNN in Huang (Fig. 4) classifies the item, it is obviously used as a shape and edge detector (claim 8).

Regarding claims 11-12 and 14-16, the limitations of the claims are rejected for the same reasons as set forth in the rejection of claims 1, 1, 3, 1 and 5 above, respectively.

Regarding claims 17, please refer to analysis of claim 1. Segmentation of an image is not performed at deployment in Huang’s system (Huang, Fig. 5). 

Regarding claim 18, Huang in view of Dwibedi discloses the method of claim 17 wherein at deployment, the method comprises capturing an image, extracting at least one feature from the image, and applying the extracted feature to the neural network of the classification model to generate a prediction of the image's categorization (Huang, Fig. 4 and pg. [0114]).

Claims 19-20, 22 and 23 have been analyzed and are rejected for the reasons outlined above regarding claims 8, 3, 1 and 5, respectively.

Claims 4, 10, 13, 21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Huang (US 2016/0328660, IDS) in view of Dwibedi et al. (hereafter referred to as “Dwibedi” “Cut, Paste and Learn: Surprisingly Easy Synthesis for Instance Detection” Proceedings of the IEEE international conference on computer vision. 2017), and further in view of Hashimoto et al. (hereafter referred to as “Hashimoto”, US 5,963,667).  

Regarding claim 4, Huang in view of Dwibedi discloses the method of claim 2,  wherein the feature extraction comprises the pre-trained CNN (Huang, Fig. 4). The Huang and Dwibedi combination as applied to claim 2 does not expressly disclose extracting a combination of features, including texture features and color features, and the extraction is performed in a color space.
However, using a combination of texture features and color features for object classification is well known and common in the art, as for example disclosed in Hashimoto (col. 1, lines 41-67).
Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine the teachings of Hashimoto with that of Huang in view of Dwibedi to yield the invention as described in claim 4. This combination (modification) could be made using known methods with no changes to the operating principles of any of the references to produce the predictable results of improved accuracy and capacity in object recognition and classification (Hashimoto, col. 1, lines 63-67).

Claims 10, 13, and 21 have been analyzed and are rejected for the reasons outlined above regarding claim 4.

Regarding claims 24, the limitations of the claim are rejected for the same reasons as set forth in the rejection of claims 1 and 4 above.

Claims 25 and 26 have been analyzed and are rejected for the reasons outlined above regarding claims 1 and 5.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-5363.  The examiner can normally be reached on Monday-Friday, 8:00AM-4:30PM, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571)270-3717.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LI LIU/Primary Examiner, Art Unit 2666